Exhibit 10.4

TERM COLLATERAL AGREEMENT

dated as of

April 13, 2017

among

INSTALLED BUILDING PRODUCTS, INC.,

THE OTHER GRANTORS PARTY HERETO

and

ROYAL BANK OF CANADA,

as Term Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1  

SECTION 1.01. Defined Terms

     1  

SECTION 1.02. Other Defined Terms

     1  

ARTICLE II Pledge of Securities

     5  

SECTION 2.01. Pledge

     5  

SECTION 2.02. Delivery of the Pledged Collateral

     5  

SECTION 2.03. Representations, Warranties and Covenants

     5  

SECTION 2.04. Registration in Nominee Name; Denominations

     6  

SECTION 2.05. Voting Rights; Dividends and Interest

     7  

ARTICLE III Security Interests in Personal Property

     8  

SECTION 3.01. Security Interest

     8  

SECTION 3.02. Representations and Warranties

     10  

SECTION 3.03. Covenants

     11  

SECTION 3.04. Other Actions

     12  

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral

     13  

ARTICLE IV Remedies

     13  

SECTION 4.01. Remedies upon Default

     13  

SECTION 4.02. Application of Proceeds

     14  

SECTION 4.03. Securities Act

     15  

SECTION 4.04. Grant of License to Use Intellectual Property

     16  

ARTICLE V Miscellaneous

     16  

SECTION 5.01. Notices

     16  

SECTION 5.02. Waivers; Amendment

     16  

SECTION 5.03. Term Collateral Agent’s Fees and Expenses; Indemnification

     17  

SECTION 5.04. Successors and Assigns

     17  

SECTION 5.05. Survival of Agreement

     17  

SECTION 5.06. Counterparts; Effectiveness; Several Agreement

     17  

SECTION 5.07. Severability

     17  



--------------------------------------------------------------------------------

SECTION 5.08. Right of Set-off

     17  

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent

     18  

SECTION 5.10. Waiver of Jury Trial

     18  

SECTION 5.11. Headings

     18  

SECTION 5.12. Security Interest Absolute

     18  

SECTION 5.13. Termination or Release

     19  

SECTION 5.14. Additional Subsidiaries

     19  

SECTION 5.15. Term Collateral Agent Appointed Attorney-in-Fact

     19  

SECTION 5.16. Pari Passu Intercreditor Agreement and ABL/Bond Intercreditor
Agreement Governs

     20  

SECTION 5.17. Delivery of Collateral

     20  

SECTION 5.18. No Liability

     20  

 

Schedules    Schedule I    Grantors Schedule II    Pledged Equity Interests;
Pledged Debt Securities Schedule III    Intellectual Property Schedule IV   
Commercial Tort Claims Exhibits    Exhibit I    Form of Term Loan Copyright
Security Agreement Exhibit II    Form of Term Loan Patent Security Agreement
Exhibit III    Form of Term Loan Trademark Security Agreement Exhibit IV    Form
of Grantor Supplement



--------------------------------------------------------------------------------

TERM COLLATERAL AGREEMENT dated as of April 13, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) among
INSTALLED BUILDING PRODUCTS, INC., a Delaware corporation (the “Borrower”), the
other GRANTORS from time to time party hereto and Royal Bank of Canada, as Term
Collateral Agent (in such capacity, together with its successors and assigns,
the “Term Collateral Agent”).

Reference is made to the Term Loan Credit Agreement dated as of the date hereof
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto from time to time and
Royal Bank of Canada, as Term Administrative Agent. The Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth in
the Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. The Grantors (other than the Borrower) are Affiliates of the
Borrower, will derive substantial benefits from the extension of credit to the
Borrower pursuant to the Credit Agreement and are willing to execute and deliver
this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. (a) Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement or the Credit Agreement shall have the meaning specified in
the New York UCC. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.

(b) The rules of construction specified in Sections 1.03 and 1.04 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Credit Agreement” means the Credit Agreement dated as of the Effective Date
(as defined in the Credit Agreement) among the Borrower, the Subsidiaries of the
Borrower party thereto, SunTrust Bank, as administrative and collateral agent
and the lenders party thereto from time to time, as amended, modified,
supplemented, substituted, replaced, restated or refinanced, in whole or in
part, from time to time (whether with the original administrative agent and
lenders or other agents and lenders or otherwise and whether provided under the
original ABL Credit Agreement or another credit agreement, indenture,
instrument, other document or otherwise, unless such credit agreement,
indenture, instrument or document expressly provides that it is not an ABL
Credit Agreement).

“ABL Agent” means initially, Suntrust Bank, in its capacity as administrative
agent and collateral agent under the ABL Credit Agreement and the other ABL Loan
Documents and any other administrative agent, collateral agent or representative
of the holders of ABL Obligations appointed as a representative for purposes
related to the administration of the security documents pursuant to the ABL
Credit Agreement, in such capacity as provided in the ABL Credit Agreement.

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account, Chattel Paper or General
Intangible.

“After-acquired Debt” has the meaning set forth in the definition of Pledged
Collateral.

“After-acquired Shares” has the meaning set forth in the definition of Pledged
Collateral.

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.



--------------------------------------------------------------------------------

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Term Collateral Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II hereto.

“Copyrights” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

“Credit Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

“Discharge of Senior Secured Debt Obligations” has the meaning assigned to such
term in the ABL/Term Loan Intercreditor Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Excluded Accounts” shall have the meaning assigned to such term in the ABL
Credit Agreement.

“Excluded CFC” means any Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

“Excluded Collateral” shall mean (i) any governmental licenses or state or local
franchises, charters or authorizations, to the extent a security interest in any
such licenses, franchise, charter or authorization would be prohibited or
restricted thereby (including any legally effective prohibition or restriction),
(ii) pledges and security interests prohibited by applicable law, rule or
regulation (including any legally effective requirement to obtain the consent of
any governmental authority) or any agreement containing anti-assignment
provisions not overridden by the UCC, (iii) margin stock and, to the extent
prohibited by the terms of any applicable organizational documents, joint
venture agreement or shareholders’ agreement, equity interests in any person
other than wholly-owned restricted subsidiaries, (iv) assets to the extent a
security interest in such assets would result in material adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Term Administrative Agent, (v) any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, (vi) any lease, license or other agreement or any property subject to a
purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money or similar arrangement or create a right
of termination in favor of any other party thereto (other than the Borrower or
its Subsidiaries) after giving effect to the applicable anti-assignment
provisions of the UCC or other similar applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other similar applicable law notwithstanding such prohibition,
(vii) any Excluded Real Property, (viii) any rolling stock, (ix) Excluded
Accounts listed in clauses (iii), (iv) of the definition of Excluded Accounts in
the ABL Credit Agreement and Vehicles and other assets subject to certificates
of title and (x) any assets as to which the Term Administrative Agent and the
Borrower agree that the costs of obtaining such a security interest or
perfection thereof are excessive in relation to the value to the Secured Parties
of the security afforded thereby.

 

2



--------------------------------------------------------------------------------

“Excluded Equity Interests” shall mean (a) any of the outstanding voting Equity
Interests or other voting ownership interests of any Excluded CFC or FSHCO in
excess of 65% of all the Equity Interests or other voting ownership interests of
such Excluded CFC or FSHCO designated as having voting power, (b) any equity or
other voting ownership interests in any Subsidiary that is not a first tier
Subsidiary of the Borrower or a Guarantor, (c) any Equity Interests to the
extent the pledge thereof would be prohibited or limited by any applicable law,
rule or regulation existing on the date hereof or on the date such Equity
Interests are acquired by the Borrower or a Guarantor or on the date the issuer
of such Equity Interests is created, (d) the Equity Interests of a Subsidiary
(other than a Wholly-Owned Subsidiary) the pledge of which would violate a
contractual obligation to the owners of the other Equity Interests of such
Subsidiary (other than any such owners that are the Borrower or Affiliates of
the Borrower) that is binding on or relating to such Equity Interests and
(e) the Equity Interests of any Unrestricted Subsidiaries.

“Federal Securities Laws” has the meaning assigned to such term in Section 4.03.

“FSHCO” means any Subsidiary that is not a Foreign Subsidiary that owns no
material assets other than the capital stock of one or more Subsidiaries that
are Excluded CFCs.

“Grantor Supplement” means an instrument in the form of Exhibit IV hereto, or
any other form approved by the Term Collateral Agent, and in each case
reasonably satisfactory to the Term Collateral Agent.

“Grantors” means (a) the Borrower, (b) each other Subsidiary identified on
Schedule I hereto and (c) each Subsidiary that becomes a party to this Agreement
as a Grantor on or after the Effective Date.

“Intellectual Property” shall mean, with respect to any Grantor, all
intellectual and similar property of every kind and nature now owned or
hereafter acquired by such Grantor, including Patents, Copyrights, Trademarks
and all related documentation and registrations and all additions, improvements
or accessions to any of the foregoing.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
C to the Credit Agreement.

“Inventory” shall have the meaning set forth in Article 9 of the UCC and shall
include, without limitation, (a) all goods intended for sale or lease or for
display or demonstration, (b) all work in process, and (c) all raw materials and
other materials and supplies of every nature and description used or which might
be used in connection with the manufacture, packing, shipping, advertising,
selling, leasing or furnishing of goods or services or otherwise used or
consumed in the conduct of business.

“Licenses” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to (a) any and all written licensing agreements or
similar arrangements in and to its owned (1) Patents, (2) Copyrights, or
(3) Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and
(c) all rights to sue for past, present, and future breaches thereof.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Patents” shall mean, with respect to any Grantor, all of such Grantor’s right,
title, and interest in and to: (a) any and all patents and patent applications;
(b) all inventions and improvements described and claimed therein; (c) all
reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit II hereto.

 

3



--------------------------------------------------------------------------------

“Pledged Collateral” shall mean collectively, (a) all of the Equity Interests of
Restricted Subsidiaries that are Material Subsidiaries (other than Excluded
Equity Interests) held by the Grantors, including such Equity Interests
described in Schedule 5 in the Perfection Certificate issued by the entities
named therein and all other Equity Interests required to be pledged by any
Grantor under Section 5.11 of the Credit Agreement (the “After-acquired Shares”)
(the “Pledged Equity Securities”) and (b) each promissory note (including the
Intercompany Note), Tangible Chattel Paper and Instrument evidencing
Indebtedness in excess of $1,000,000 (individually) owed to any Grantor (other
than such promissory notes, Tangible Chattel Paper and Instruments that are
Excluded Collateral) described in Schedule 6 in the Perfection Certificate and
issued by the entities named therein and all other Indebtedness owed to any
Grantor hereafter and required to be pledged by any Grantor pursuant to
Section 5.12 of the Credit Agreement (the “After-acquired Debt”), in each case
as such Section may be amended pursuant to Section 9.02 of the Credit Agreement
(the “Pledged Debt Securities”).

“Pledged Debt Securities” has the meaning assigned to such term in clause (b) of
the definition of Pledged Collateral.

“Pledged Equity Interests” has the meaning assigned to such term in clause
(a) of the definition of Pledged Collateral.

“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities (to the extent certificated) now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.

“Receivables” shall mean the Accounts, Chattel Paper, Documents, Investment
Property, Instruments and any other rights or claims to receive money that are
General Intangibles or that are otherwise included as Collateral.

“Secured Parties” means (a) each Lender, (b) the Term Administrative Agent,
(c) the Term Collateral Agent, (d) each holder of Secured Swap Obligations,
(e) each holder of Secured Cash Management Obligations (f) each Joint Lead
Arranger, (g) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under any Loan Document and (h) the permitted successors and
assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Stock Rights” shall mean all dividends, instruments or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest constituting Collateral and any right to receive
earnings, in which such Grantor now has or hereafter acquires any right, issued
by an issuer of such Equity Interest.

“Trademark Security Agreement” means the Trademark Security Agreement
substantially in the form of Exhibit III hereto.

“Trademarks” shall mean, with respect to any Grantor, all of such Grantor’s
right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all renewals of the foregoing; (c) all
income, royalties, damages, and payments now or hereafter due or payable with
respect thereto, including, without limitation, damages, claims, and payments
for past and future infringements thereof; (d) all rights to sue for past,
present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (e) all
rights corresponding to any of the foregoing throughout the world.

“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Term Collateral Agent’s and the Secured Parties’

 

4



--------------------------------------------------------------------------------

security interest in any item or portion of the Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect, at
such time, in such other jurisdiction for purposes of the provisions hereof
relating to such perfection or priority and for purposes of definitions relating
to such provisions.

“Vehicles” shall mean all vehicles covered by a certificate to title law of any
state and all tires and other appurtenances to any of the foregoing.

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby pledges, assigns
and grants to the Term Collateral Agent, on behalf of and for the benefit of the
Secured Parties, a security interest in all of its right, title and interest in,
to and under all of the Pledged Collateral.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Pledged Collateral” include or the security interest attach to any
Excluded Collateral or Excluded Equity Interests.

SECTION 2.02. Delivery of the Pledged Collateral.

(a) Each Grantor will promptly deliver to the Term Collateral Agent (or its
non-fiduciary agent or designee) upon execution of this Agreement all
certificates, now or hereafter acquired, if any, representing or evidencing the
Pledged Collateral to the extent such certificates constitute certificated
securities (other than checks received in the ordinary course of business),
together with duly executed instruments of transfer or assignments in blank.

(b) Except as otherwise addressed in Section 3.03(b) herein, if any amount
payable with respect to any Indebtedness owed to any Grantor shall be or become
evidenced by any promissory note (which may be a global note), such note or
instrument shall be promptly delivered (but in any event within 45 days of
receipt (other than any promissory note in an aggregate principal amount of less
than $1,000,000 owed to the applicable Grantor by any Person) by such Grantor or
such longer period as the Term Collateral Agent may agree in its reasonable
discretion) to the Term Collateral Agent, for the benefit of the Secured
Parties, together with an undated instrument of transfer duly executed in blank
and in a manner reasonably satisfactory to the Term Collateral Agent.

(c) Upon delivery to the Term Collateral Agent, (i) any certificate or
promissory note representing Pledged Securities shall be accompanied by undated
stock or note powers, as applicable, duly executed in blank or other undated
instruments of transfer duly executed in blank and reasonably satisfactory to
the Term Collateral Agent and by such other instruments and documents as the
Term Collateral Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Term Collateral Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing such Pledged Securities, which schedule shall be deemed attached to,
and shall supplement, Schedule II hereto and be made a part hereof; provided,
that failure to provide any such schedule hereto shall not affect the validity
of such pledge of such Pledged Securities. Each schedule so delivered shall
supplement any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Term Collateral
Agent, for the benefit of the Secured Parties, that:

(a) as of the Effective Date, Schedule II hereto sets forth a true and complete
list, with respect to each Grantor, of all the Pledged Equity Interests owned by
such Grantor in any Subsidiary and the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity Interests owned by such Grantor and all the Pledged Debt
Securities owned by such Grantor;

 

5



--------------------------------------------------------------------------------

(b) the Pledged Equity Interests and the Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and, in the case of corporate
interests, nonassessable and (ii) in the case of Pledged Debt Securities, are
legal, valid and binding obligations of the issuers thereof, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditor’s rights
generally; provided that the foregoing representations, insofar as they relate
to the Pledged Collateral issued by a Person other than the Borrower or any
Subsidiary, are made to the knowledge of the Grantors;

(c) except for the security interests granted hereunder and under any other Loan
Documents, each of the Grantors (i) is and, subject to any transfers made in
compliance with the Credit Agreement, will continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule II
hereto as owned by such Grantor, (ii) holds the same free and clear of all
Liens, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and transfers made in compliance with the Credit Agreement, (iii) will
make no further assignment, pledge, hypothecation or transfer of, or create or
permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement and transfers made in compliance with the Credit Agreement, and
(iv) will use commercially reasonable efforts to defend its title or interest
thereto or therein against any and all Liens (other than the Liens created by
this Agreement and the other Loan Documents and Liens permitted pursuant to
Section 6.02 of the Credit Agreement), however arising, of all Persons
whomsoever;

(d) except for restrictions and limitations imposed by or otherwise permitted by
the Loan Documents (including pursuant to the ABL Loan Documents and any Liens
permitted pursuant to Section 6.02 of the Credit Agreement) or securities laws
generally, the Pledged Equity Interests and, to the extent issued by the
Borrower or any Subsidiary, the Pledged Debt Securities are and will continue to
be freely transferable and assignable, and none of the Pledged Equity Interests
and, to the extent issued by the Borrower or any Subsidiary, none of the Pledged
Debt Securities are or will be subject to any option, right of first refusal,
shareholders agreement or Organizational Document provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
in any manner adverse to the Secured Parties in any material respect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Term Collateral Agent of rights and remedies
hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities constituting certificated securities are delivered
to the Term Collateral Agent in accordance with this Agreement, the Term
Collateral Agent will obtain a legal, valid and perfected lien upon and security
interest in such Pledged Securities, free of any adverse claims, under the New
York UCC to the extent such lien and security interest may be created and
perfected under the New York UCC, as security for the payment and performance of
the Secured Obligations; and

(g) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with the instructions of
the Term Collateral Agent with respect to the Equity Interests in such Grantor
that constitute Pledged Equity hereunder that are not certificated without
further consent by the applicable owner or holder of such Equity Interests.

SECTION 2.04. Registration in Nominee Name; Denominations. If an Event of
Default shall have occurred and is continuing and the Term Collateral Agent
shall have notified the Grantors in writing of its intent to exercise such
rights, the Term Collateral Agent, on behalf of the Secured Parties, shall have
the right (in its sole and absolute discretion) to hold the Pledged Securities
in the name of the applicable Grantor, endorsed or assigned in blank or in favor
of the Term

 

6



--------------------------------------------------------------------------------

Collateral Agent or in its own name as pledgee or in the name of its nominee (as
pledgee or as sub-agent), and each Grantor will promptly give to the Term
Collateral Agent copies of any notices or other communications received by it
with respect to Pledged Securities registered in the name of such Grantor. Upon
the occurrence and during the continuance of an Event of Default, the Term
Collateral Agent shall at all times have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any reasonable purpose consistent with this Agreement.

SECTION 2.05. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and is continuing and the Term Collateral
Agent shall have notified the Grantors in writing that their rights under this
Section 2.05 are being suspended:

(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof;

(ii) the Term Collateral Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section; and

(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and are
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity Interests or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests in the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral and, if received by any Grantor, shall be forthwith delivered
to the Term Collateral Agent in the same form as so received (with any necessary
endorsements, stock or note powers and other instruments of transfer reasonably
requested by the Term Collateral Agent), in each case, to the extent required
pursuant to Section 2.02 or Section 2.06. So long as no Event of Default has
occurred and is continuing, the Term Collateral Agent shall promptly deliver to
each Grantor any Pledged Securities in its possession if requested to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Securities permitted by the Credit Agreement in accordance with
this Section 2.05(a)(iii), subject to receipt by the Term Collateral Agent of a
certificate of a Responsible Officer of the Borrower with respect thereto and
other documents reasonably requested by the Term Collateral Agent.

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Term Collateral Agent shall have notified the Grantors, as applicable, of
the suspension of their rights under paragraph (a)(iii) of this Section 2.05,
all rights of any Grantor to dividends, interest, principal or other
distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.05 shall cease, and all such rights shall
thereupon become vested in the Term Collateral Agent, which shall have the sole
and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions; provided that, to the extent
directed by the Required Lenders, the Term Collateral Agent shall have the right
from time to time following the occurrence and during the continuance of an
Event of Default to permit the Grantors to exercise such rights. All dividends,
interest, principal or other distributions received by any Grantor contrary to
the provisions of this Section 2.05 shall be held for the benefit of the Term
Collateral Agent and the other Secured Parties and shall be forthwith delivered
to the Term Collateral Agent upon demand in the same form as so received (with
any necessary endorsements, stock or note powers and other instruments of
transfer reasonably requested by the Term Collateral Agent). Any and all money
and other property paid over to or received by the Term Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the Term
Collateral Agent in an account to be established by the Term Collateral Agent
upon receipt of such money or other property and, to the extent so received,
shall, subject to any applicable Intercreditor Agreement, be applied in
accordance with the provisions of Section 4.02. After all Events of Default have
been cured or waived and the Borrower has delivered to the Term Collateral Agent
a certificate of a

 

7



--------------------------------------------------------------------------------

Responsible Officer of the Borrower to that effect, the Term Collateral Agent
shall promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.05 and
that remain in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Term Collateral Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.05, all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Term Collateral Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Term Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Term Collateral
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights. After all Events of Default have been cured or waived and the Borrower
has delivered to the Term Collateral Agent a certificate of a Responsible
Officer of the Borrower to that effect, all rights vested in the Term Collateral
Agent pursuant to this paragraph (c) shall cease, and the Grantors shall have
the exclusive right to exercise the voting and consensual rights and powers they
would otherwise be entitled to exercise pursuant to paragraph (a)(i) of this
Section 2.05.

(d) Any notice given by the Term Collateral Agent to the Grantors, suspending
their rights under paragraph (a) of this Section 2.05 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Term Collateral Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Term Collateral Agent’s rights to give additional notices from time to time
suspending other rights; provided that the Term Collateral Agent shall only
provide any such notice if an Event of Default has occurred and is continuing.

SECTION 2.06. Article 8 Opt-In. No Grantor shall take any action to cause any
membership interest, partnership interest, or other equity interest of any
limited liability company or limited partnership owned or controlled by any
Grantor comprising Collateral to be or become a “security” within the meaning
of, or to be governed by Article 8 of the UCC as in effect under the laws of any
state having jurisdiction and shall not cause or permit any such limited
liability company or limited partnership to “opt in” or to take any other action
seeking to establish any membership interest, partnership interest or other
equity interest of such limited liability company or limited partnership
comprising the Collateral as a “security” or to become a certificated security,
in each case, without delivering all certificates evidencing such interest to
the Term Collateral Agent in accordance with and as required by Section 2.02 or,
in the case of any uncertificated security, without taking such steps, to the
extent requested by the Term Collateral Agent (following notice to the Term
Collateral Agent of any such change, which shall be promptly provided by such
Grantor), to provide the Term Collateral Agent with control (as defined in
Article 8-106 of the UCC) of any such security.

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Secured Obligations, each Grantor hereby
pledges, assigns and grants to the Term Collateral Agent, on behalf of and for
the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of its right, title and interest in, to and under all of the
following property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of, such Grantor, and regardless of
where located (all of which are collectively referred to as the “Article 9
Collateral”):

 

  (a) all Accounts;

 

  (b) all Chattel Paper (including Electronic Chattel Paper and Tangible Chattel
Paper);

 

  (c) all Intellectual Property;

 

  (d) all Documents;

 

8



--------------------------------------------------------------------------------

(e)    all Equipment;

(f)     all Fixtures;

(g)    all General Intangibles;

(h)    all Goods;

(i)     all Instruments;

(j)     all Inventory;

(k)    all Investment Property;

(l)     all Letter-of-Credit Rights and Supporting Obligations;

(m)   all Deposit Accounts;

(n)    [Reserved.];

(o)    all Commercial Tort Claims as specified from time to time in Schedule IV
hereto (as the same may be updated from time to time in accordance with the
terms hereof);

(p)    all cash or other property deposited with the Term Collateral Agent or
any Secured Party or any Affiliate of the Term Collateral Agent or any Secured
Party or which the Term Collateral Agent, for its benefit and for the benefit of
the other Secured Parties, or any Secured Party or such Affiliate is entitled to
retain or otherwise possess as collateral pursuant to the provisions of this
Agreement or the Credit Agreement;

(q)    all books, records, files, correspondence, computer programs, tapes,
disks and related data processing software which contain information identifying
or pertaining to any of the foregoing or any Account Debtor or showing the
amounts thereof or payments thereon or otherwise necessary or helpful in the
realization thereon or the collection thereof;

(r)     As-Extracted Collateral; and

(s)    any and all accessions to, substitutions for and replacements, products
and cash and non-cash proceeds (including Stock Rights) of the foregoing
(including any claims to any items referred to in this definition and any claims
against third parties for loss of, damage to or destruction of any or all of the
Collateral or for proceeds payable under or unearned premiums with respect to
policies of insurance) in whatever form, including cash, negotiable instruments
and other instruments for the payment of money, Chattel Paper, collateral
agreements and other documents.

Notwithstanding the foregoing or anything herein to the contrary, in no event
shall the “Article 9 Collateral” include or the Security Interest attach to any
Excluded Collateral.

(b) Each Grantor hereby irrevocably authorizes the Term Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant U.S. jurisdiction any financing statements, with respect to the
Collateral or any part thereof and amendments thereto that (i) describe the
collateral covered thereby in any manner that the Term Collateral Agent
reasonably determines is necessary or advisable to ensure the perfection of the
security interest in the Collateral granted under this Agreement, including
indicating the Collateral as “all assets” of such Grantor or words of similar
effect, and (ii) contain the information required by Article 9 of the UCC for
the filing of any financing statement or amendment, including whether such
Grantor is an organization, the type of organization and, if required, any
organizational identification number issued to such Grantor. Each Grantor agrees
to provide such information to the Term Collateral Agent promptly upon request.

The Term Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office), such documents as may be reasonably necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest in Article 9 Collateral consisting of Patents, Trademarks or
Copyrights granted by each Grantor and naming any Grantor or the Grantors as
debtors and the Term Collateral Agent as secured party.

 

9



--------------------------------------------------------------------------------

(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Term
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Term Collateral Agent, for the benefit of the
Secured Parties, that:

(a) each Grantor has good title or valid leasehold interests in the tangible
Article 9 Collateral material to its business with respect to which it has
purported to grant a Security Interest hereunder, free and clear of any Liens,
(i) except for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement and (ii) except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case to the extent the failure to have such good title or valid leasehold
interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and has full power and authority to grant
to the Term Collateral Agent, for the benefit of the Secured Parties, the
Security Interest in such tangible Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and except to the extent that
failure to obtain or make such consent or approval, as the case may be,
individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect;

(b) the Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date. The Uniform Commercial Code
financing statements or other appropriate filings, recordings or registrations
prepared by the Term Collateral Agent based upon the information provided to the
Term Collateral Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 4 to the
Perfection Certificate (or specified by notice from the Borrower to the Term
Collateral Agent after the Effective Date in the case of filings, recordings or
registrations required by Section 5.12 of the Credit Agreement), are all the
filings, recordings and registrations that are necessary to establish a legal,
valid and perfected security interest in favor of the Term Collateral Agent, for
the benefit of the Secured Parties, in respect of all Article 9 Collateral in
which the Security Interest may be perfected by such filing, recording or
registration in the United States, and as of the date hereof, no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration (other than filings, if any, which shall be made in the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable, to record the Security Interest in Article 9 Collateral consisting
of filed, registered or applied-for United States Patents, Trademarks and
Copyrights) is necessary, except as provided under applicable law with respect
to the filing of continuation statements (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registered or applied for Patents, Trademarks and
Copyrights filed, acquired or developed by a Grantor after the date hereof). The
Grantors represent and warrant that, if applicable, a fully executed Patent
Security Agreement, Trademark Security Agreement and Copyright Security
Agreement, in each case containing a list of the Article 9 Collateral consisting
of United States registered Patents, United States registered Trademarks and
United States registered Copyrights (and applications for any of the foregoing),
as applicable, and executed by each Grantor owning any such Article 9
Collateral, have been delivered to the Term Collateral Agent for recording with
the United States Patent and Trademark Office or the United States Copyright
Office as applicable to establish a legal, valid and perfected security interest
in favor of the Term Collateral Agent, for the benefit of the Secured Parties,
in respect of all Article 9 Collateral consisting of registered and applied for
Patents, Trademarks and Copyrights in which a security interest may be perfected
by filing, recording or registration in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable. No further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary (other than such actions as are necessary to perfect
the Security Interest with respect to any Article 9 Collateral consisting of
registered and applied for Patents, Trademarks and Copyrights acquired or
developed by a Grantor after the date hereof);

(c) the Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations, (ii) subject to the filings described in paragraph (b) of this
Section 3.02 (including payment of applicable fees in connection therewith), a
perfected security interest

 

10



--------------------------------------------------------------------------------

in all Article 9 Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the applicable jurisdiction in the United States pursuant to the Uniform
Commercial Code and (iii) subject to the filings described in paragraph (b) of
this Section 3.02, a perfected security interest in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of a
Patent Security Agreement, a Trademark Security Agreement and a Copyright
Security Agreement with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of the Article 9 Collateral, other than
Liens permitted pursuant to Section 6.02 of the Credit Agreement;

(d) as of the Effective Date, Schedule III hereto sets forth a true and complete
list, with respect to each Grantor, of (i) all of such Grantor’s Patents and
Trademarks applied for or issued or registered with the United States Patent and
Trademark Office, including the name of the registered owner or applicant and
the registration, application, or publication number, as applicable, of each
such Patent or Trademark and (ii) all of such Grantor’s Copyrights applied for
or registered with the United States Copyright Office, including the name of the
registered owner and the registration number of each such Copyright; and

(e) none of the Grantors has filed or consented to (i) the filing of any
financing statement or analogous document, in each case with respect to a Lien,
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, or (ii) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office, except, in each case, for Liens expressly
permitted pursuant to Section 6.02 of the Credit Agreement.

SECTION 3.03. Covenants. (a) Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to (i) defend title to the
Article 9 Collateral (other than Intellectual Property, which is governed by
Section 3.05) against all Persons, except with respect to Article 9 Collateral
that such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of such Grantor’s business, and
(ii) defend the Security Interest of the Term Collateral Agent in the Article 9
Collateral and the priority thereof against any Lien, in each case subject to
(x) Liens permitted pursuant to Section 6.02 of the Credit Agreement,
(y) transfers made in compliance with the Credit Agreement and (z) the rights of
such Grantor under Section 9.14 of the Credit Agreement and corresponding
provisions of the Security Documents to obtain a release of the Liens created
under the Security Documents.

(b) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Term Collateral Agent may from time to time reasonably
request to obtain, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any reasonable and
documented or invoiced out-of-pocket fees and Taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. If any amount payable to any Grantor under or
in connection with any of the Article 9 Collateral shall be or become evidenced
by any promissory note (which may be a global note) or other instrument (other
than any promissory note or other instrument in an aggregate principal amount of
less than $1,000,000 owed to the applicable Grantor by any Person), such note or
instrument shall be promptly delivered (but in any event within 45 days of
receipt by such Grantor or such longer period as the Term Collateral Agent may
agree in its reasonable discretion) to the Term Collateral Agent, for the
benefit of the Secured Parties, together with an undated instrument of transfer
duly executed in blank and in a manner reasonably satisfactory to the Term
Collateral Agent.

(c) At its option, the Term Collateral Agent may, with three (3) Business Day’s
prior written notice to the Borrower, discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the tangible Article 9 Collateral and not permitted pursuant
to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the tangible Article 9 Collateral to the extent any Grantor
fails to do so as required by the Credit Agreement, this Agreement or any other
Loan Document and within a reasonable period of time after the Term Collateral
Agent has reasonably requested that it do so; provided that nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Term Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

11



--------------------------------------------------------------------------------

(d) The exercise by the Term Collateral Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under each
contract, agreement or instrument relating to the Article 9 Collateral unless
the Term Collateral Agent has expressly in writing assumed such duties and
obligations and each Grantor jointly and severally agrees to indemnify and hold
harmless the Term Collateral Agent and the other Secured Parties from and
against any and all liability for such performance.

(e) Notwithstanding anything herein to the contrary, it is understood that no
Grantor shall be required by this Agreement to better assure, preserve, protect
or perfect the Security Interest created hereunder by any means other than
(i) filings of financing statements pursuant to the Uniform Commercial Code,
(ii) filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office), in respect of registered or applied
for Intellectual Property, (iii) in the case of Collateral that constitutes
Pledged Securities, Instruments, Tangible Chattel Paper or Negotiable Documents
(other than those Negotiable Documents held in the ordinary course of business),
delivery thereof to the Term Collateral Agent in accordance with the terms
hereof (together with, where applicable, undated stock or note powers or other
undated proper instruments of assignment) and (iv) other actions to the extent
required by Section 3.04 hereunder. No Grantor shall be required to (i) complete
any filings or other action with respect to the better assurance, preservation,
protection or perfection of the security interests created hereby in any
jurisdiction outside of the United States or to reimburse the Administrative
Agent for any costs incurred in connection with the same or (ii) except as
required by Section 3.04(e) below, deliver control agreements with respect to,
or confer perfection by “control” over, any Deposit Accounts, Securities
Accounts or Commodity Accounts.

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Term Collateral Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral evidencing Indebtedness in excess of
$1,000,000 (individually), such Grantor shall promptly (but in any event within
45 days of receipt by such Grantor or such longer period as the Term Collateral
Agent may agree in its reasonable discretion) endorse, assign and deliver the
same to the Term Collateral Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Term Collateral Agent may
from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities
constituting Collateral, such Grantor shall forthwith endorse, assign and
deliver the same to the Term Collateral Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the Term
Collateral Agent may from time to time reasonably request.

(c) [Reserved].

(d) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim (in respect of which a complaint or counterclaim has been
filed by or on behalf of such Grantor) seeking damages in an amount reasonably
estimated to exceed $1,000,000, such Grantor shall promptly notify the Term
Collateral Agent thereof in a writing signed by such Grantor, including a
summary description of such claim, and Schedule IV hereto shall be deemed to be
supplemented to include such description of such Commercial Tort Claim as set
forth in such writing.

(e) Control Agreements. With respect to each Deposit Account and Securities
Account subject to a control agreement for the benefit of an ABL Agent (the “ABL
Control Agreement”), the applicable Grantor shall deliver to the Term Collateral
Agent a duly executed control agreement, in form reasonably satisfactory to the
Term Collateral Agent, granting to the Term Collateral Agent “control” within
the meaning of the UCC over such Deposit Account or Securities Account at the
time it enters into such ABL Control Agreement or with respect to any ABL
Control Agreement outstanding on the date hereof, within 90 days of the date
hereof (or such later date as may be agreed to by the Term Collateral Agent in
its reasonable discretion).

 

12



--------------------------------------------------------------------------------

SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Except to the extent a failure to act could not reasonably be expected to
have a Material Adverse Effect, with respect to registration or pending
application of each item of its Intellectual Property for which such Grantor has
standing and ability to do so, each Grantor agrees to take commercially
reasonable efforts to (i) take all steps to maintain the validity and
enforceability of any United States registered Intellectual Property (or
applications therefor) and to maintain such registrations and applications of
Intellectual Property in full force and effect and (ii) pursue the registration
and maintenance of each Patent, Trademark or Copyright registration or
application that is material to the conduct of such Grantor’s business. Grantor
shall take commercially reasonable steps to defend title to and ownership of its
Intellectual Property that is material to the conduct of such Grantor’s
business. Notwithstanding the foregoing, nothing in this Section 3.05 shall
prevent any Grantor from disposing of, discontinuing the use or maintenance of,
abandoning, failing to pursue or enforce or otherwise allowing to lapse,
terminate, be invalidated or put into the public domain any of its registered or
applied for Intellectual Property that is no longer used or useful, or
economically practicable to maintain, or if such Grantor determines in its
reasonable business judgment that such discontinuance is desirable in the
conduct of its business.

(b) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Effective Date (i) the provisions of this
Agreement shall automatically apply thereto and (ii) any such Intellectual
Property shall automatically become Intellectual Property subject to the terms
and conditions of this Agreement, except, with respect to each of (i) and
(ii) above, if such Intellectual Property is obtained under a license from a
third party under which a security interest would not be permitted. For the
avoidance of doubt, a security interest shall not be granted in any Intellectual
Property that constitutes an Excluded Asset.

(c) Each Grantor, either itself or through any agent, employee, licensee or
designee, shall (i) whenever a certificate is delivered or required to be
delivered pursuant to Section 5.03(b) of the Credit Agreement, deliver to the
Term Collateral Agent a schedule setting forth all of such Grantor’s registered
and applied for Patents, Trademarks and Copyrights that are not listed on
Schedule III hereto or on a schedule previously provided to the Term Collateral
Agent pursuant to this Section 3.05(c), and (ii) within a reasonable time
following the request of the Term Collateral Agent, execute and deliver a Patent
Security Agreement, Trademark Security Agreement or Copyright Security
Agreement, as applicable, in respect of such Patents, Trademarks and Copyrights,
and any and all other agreements, instruments, documents and papers as the Term
Collateral Agent may reasonably request to evidence and perfect the Security
Interest in such registered or applied for Patents, Trademarks or Copyrights.

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Term Collateral Agent or any Person designated by
the Term Collateral Agent, and it is agreed that the Term Collateral Agent shall
have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Term Collateral Agent, for the benefit of the
Secured Parties, or to license or sublicense, whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Term Collateral Agent shall
determine (other than in violation of any of the then existing licensing
arrangements to the extent that waivers cannot be obtained) in connection with
exercise of its remedies hereunder, and (b) with or without legal process and
with or without prior notice or demand for performance, to take possession of
the Article 9 Collateral and the Pledged Collateral and occupy any premises
owned or, to the extent lawful and permitted, leased by any of the Grantors
where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under the Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Grantor agrees that the Term Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law

 

13



--------------------------------------------------------------------------------

and the notice requirements described below, to sell or otherwise dispose of all
or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Term Collateral Agent shall deem appropriate. The Term
Collateral Agent shall be authorized at any such sale of securities (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consummation of any such sale the Term Collateral Agent shall
have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall hold the property sold absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives (to the extent permitted by law)
all rights of redemption, stay and appraisal that such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.

The Term Collateral Agent shall give the applicable Grantors no less than
10 days’ prior written notice (which each Grantor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Term Collateral Agent’s intention to make any sale
of Collateral. Such notice, in the case of a public sale, shall state the time
and place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Term Collateral Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Term Collateral
Agent may (in its sole and absolute discretion) determine. The Term Collateral
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given. The Term Collateral Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Term Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Term Collateral Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the Term
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Term Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Term Collateral Agent
may proceed by a suit or suits at law or in equity to foreclose this Agreement
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver. Any sale pursuant to the provisions of
this Section 4.01 shall be deemed to conform to the commercial reasonableness
standards as provided in Section 9-610(b) of the New York UCC or its equivalent
in other jurisdictions.

SECTION 4.02. Application of Proceeds. Subject to the terms of any applicable
intercreditor agreement contemplated by the Credit Agreement, the Term
Collateral Agent shall apply the proceeds of any collection or sale of
Collateral, including any Collateral consisting of cash, as follows:

FIRST, to the payment of all reasonable and documented or invoiced out-of-pocket
costs and expenses incurred by the Term Collateral Agent in connection with such
collection or sale or otherwise in connection with this Agreement, any other
Loan Document or any of the Secured Obligations, including all reasonable

 

14



--------------------------------------------------------------------------------

and documented or invoiced out-of-pocket court costs and the fees and expenses
of its agents and legal counsel (limited, in the case of (x) legal fees and
expenses, to the reasonable, documented and invoiced fees, charges and
disbursements of Paul Hastings LLP and to the extent reasonably determined by
the Administrative Agent to be necessary, one local counsel in each relevant
material jurisdiction and, in the case of an actual conflict of interest where
the Term Collateral Agent or any Lender affected by such conflict notifies the
Borrower of the existence of such conflict and thereafter retains its own
counsel, one additional conflicts counsel and (y) the fees and expenses of any
other advisor or consultant, to the reasonable, documented and invoiced fees,
charges and disbursements of such advisor or consultant, but solely to the
extent that such consultant or advisor has been retained with the Borrower’s
consent (such consent not to be unreasonably withheld or delayed)), the
repayment of all advances made by the Term Collateral Agent hereunder or under
any other Loan Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Loan Document;

SECOND, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution);

THIRD, to any agent of any other junior secured debt, in accordance with any
applicable intercreditor agreement; and

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Term Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Term Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Term Collateral Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Term Collateral
Agent or such officer or be answerable in any way for the misapplication
thereof. The Term Collateral Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.

SECTION 4.03. Securities Act. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Term Collateral Agent if the Term Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Term Collateral
Agent in any attempt to dispose of all or part of the Pledged Collateral under
applicable blue sky or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Term Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Term Collateral Agent, in its sole and absolute discretion, (a) may proceed to
make such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws to the extent the Term Collateral Agent has
determined that such a registration is not required by any Requirements of Law
and (b) may approach and negotiate with a limited number of potential purchasers
(including a single potential purchaser) to effect such sale. Each Grantor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions. In the event of any such sale, the Term Collateral Agent and
the other Secured Parties shall incur no responsibility or liability for selling
all or any part of the Pledged Collateral at a price that the Term Collateral
Agent, in its sole and absolute discretion, may in good faith deem reasonable
under the circumstances, notwithstanding the possibility that

 

15



--------------------------------------------------------------------------------

a substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached. The provisions of this
Section 4.03 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Term Collateral Agent sells.

SECTION 4.04. Grant of License to Use Intellectual Property. Upon the occurrence
and during the continuance of an Event of Default, for the purpose of enabling
the Term Collateral Agent to exercise rights and remedies under this Agreement,
each Grantor hereby grants to the Term Collateral Agent an irrevocable (until
terminated as provided below), nonexclusive license (exercisable without payment
of royalty or other compensation to the Grantors) to use or sublicense (to its
contractors, agents or representatives, or otherwise exercising its remedies
hereunder) any of the Collateral consisting of Intellectual Property now owned
or hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof to the extent that such
non-exclusive license (a) does not violate the express terms of any agreement
between a Grantor and a third party governing such Collateral consisting of
Intellectual Property, or gives such third party any right of acceleration,
modification, termination or cancellation therein and (b) is not prohibited by
any Requirements of Law; provided that such license and sublicenses with respect
to Trademarks shall be subject to the maintenance of quality standards with
respect to the goods and services on which such Trademarks are used sufficient
to preserve the validity of such Trademarks. The use of such license by the Term
Collateral Agent may be exercised solely during the continuation of an Event of
Default; provided that any license, sublicense or other transaction entered into
by the Term Collateral Agent in accordance with the provisions of this Agreement
shall be binding upon the Grantors, notwithstanding any subsequent cure of an
Event of Default. For the avoidance of doubt, at the time of the release of the
Liens on any Collateral as set forth in Section 5.13, the license granted to the
Term Collateral Agent pursuant to this Section 4.04 with respect to such
Collateral shall automatically and immediately terminate.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay by the Term Collateral
Agent, Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Term Collateral Agent,
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default hereunder, regardless of whether the Term Collateral
Agent, Administrative Agent, or any Lender may have had notice or knowledge of
such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Term Collateral Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.04 of the Credit Agreement; provided that
the Term Collateral Agent may, without the consent of any other Secured Party,
consent to a departure by any Grantor from any covenant of such Grantor set
forth herein to the extent such departure is consistent with the authority of
the Term Collateral Agent set forth in the definition of the term “Collateral
and Guarantee Requirement” in the Credit Agreement.

 

16



--------------------------------------------------------------------------------

SECTION 5.03. Term Collateral Agent’s Fees and Expenses; Indemnification. The
provisions of Section 9.03 of the Credit Agreement are incorporated herein by
reference, mutatis mutandis; provided that each reference therein to the
“Borrower” shall be deemed to be a reference to “each Grantor” and each
reference therein to the “Term Administrative Agent” shall be deemed to be a
reference to the “Term Collateral Agent.”

SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Grantor or the Term Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, in each case, in accordance with and subject to the
limitations set forth in Section 9.05 of the Credit Agreement.

SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Term Collateral Agent and a counterpart hereof shall have been executed
on behalf of the Term Collateral Agent, and thereafter shall be binding upon
such Grantor and the Term Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Grantor, the Term
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Grantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer shall be void) except as expressly provided in this
Agreement and the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 5.08. Right of Set-off. If an Event of Default under the Credit
Agreement shall have occurred and be continuing, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender to or for
the credit or the account of any Grantor against any of and all the obligations
of such Grantor then due and owing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although (i) such obligations may be contingent or unmatured and
(ii) such obligations are owed to a branch or office of such Lender different
from the branch or office holding such deposit or obligated on such
Indebtedness. The applicable Lender shall notify the applicable Grantor and the
Term Collateral Agent of such setoff and application; provided that any

 

17



--------------------------------------------------------------------------------

failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section 5.08. The rights of each
Lender under this Section 5.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent. (a) This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Term Collateral Agent, the Term
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Grantor or its respective
properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01. Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding and the Borrower hereby accepts such designation and
appointment.

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 5.12. Security Interest Absolute. All rights of the Term Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of

 

18



--------------------------------------------------------------------------------

(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Secured Obligations, or any other amendment or waiver of or any
consent to any departure from the Credit Agreement, any other Loan Document or
any other agreement or instrument, (c) any exchange, release or non-perfection
of any Lien on other collateral, or any release or amendment or waiver of or
consent under or departure from any guarantee securing or guaranteeing all or
any of the Secured Obligations or (d) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Grantor in
respect of the Secured Obligations or this Agreement.

SECTION 5.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate automatically
upon the Termination Date.

(b) The Security Interest and all other security interests granted hereby shall
also automatically terminate and be released at the time or times and in the
manner set forth in Section 9.14 of the Credit Agreement.

(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Term Collateral Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Term Collateral Agent such
certifications or documents as the Term Collateral Agent shall reasonably
request in order to demonstrate compliance with this Section 5.13. Any execution
and delivery of documents by the Term Collateral Agent pursuant to this Section
shall be without recourse to or warranty by the Term Collateral Agent.

SECTION 5.14. Additional Subsidiaries. The Grantors shall cause (i) each
Subsidiary of the Borrower (other than any Excluded Subsidiary) which, from time
to time, on or after the date hereof shall be required to pledge any assets) to
the Term Collateral Agent for the benefit of the Secured Parties pursuant to the
Credit Agreement and (ii) consistent with the Credit Agreement, any Domestic
Subsidiary, or to the extent reasonably acceptable to the Term Collateral Agent,
a Subsidiary that is not a Wholly Owned Subsidiary (including any consolidated
Affiliate in which its Subsidiaries own no Equity Interests), which the
Borrower, at its option, elects to become a Grantor, to execute and deliver to
the Term Collateral Agent a Grantor Supplement regarding such Subsidiary (as
applicable), in each case, within the time period provided in Section 5.11 of
the Credit Agreement. Upon execution and delivery of such documents to the Term
Collateral Agent, any such Subsidiary shall become a Grantor hereunder with the
same force and effect as if originally named as such herein. The execution and
delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor
as a party to this Agreement.

SECTION 5.15. Term Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby makes, constitutes and appoints the Term Collateral Agent (and all
officers, employees or agents designated by the Term Collateral Agent) the
attorney-in-fact of such Grantor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Term Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof at any time after and during the continuance of an Event of Default,
which appointment is irrevocable (until termination of this Agreement in
accordance with Section 5.13) and coupled with an interest. Without limiting the
generality of the foregoing, the Term Collateral Agent shall have the right, but
only upon the occurrence and during the continuance of an Event of Default and
written notice by the Term Collateral Agent to the Borrower of its intent to
exercise such rights, with full power of substitution either in the Term
Collateral Agent’s name or in the name of such Grantor (a) to receive, indorse,
assign and/or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof; (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to sign the name of
any Grantor on any invoice or bill of lading relating to any of the Collateral;
(d) upon prior written notice to the Borrower, to send verifications of accounts
receivable to any Account Debtor; (e) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to

 

19



--------------------------------------------------------------------------------

collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) upon prior written notice to the Borrower, to notify, or to
require any Grantor to notify, Account Debtors to make payment directly to the
Term Collateral Agent; (h) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Term Collateral Agent were the
absolute owner of the Collateral for all purposes, and (i) to make, settle and
adjust claims in respect of Article 9 Collateral under policies of insurance,
indorsing the name of such Grantor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto; provided that nothing herein
contained shall be construed as requiring or obligating the Term Collateral
Agent to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Term Collateral Agent, or to present
or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Term Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct or that of any of their controlled
Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

SECTION 5.16. ABL/Term Loan Intercreditor Agreement Governs. Notwithstanding
anything herein to the contrary, (i) the Liens and security interests granted to
the Term Collateral Agent for the benefit of the Secured Parties pursuant to
this Agreement and (ii) the exercise of any right or remedy by the Term
Collateral Agent hereunder or the application of proceeds (including insurance
proceeds and condemnation proceeds) of any Collateral, are subject to the
provisions of the ABL/Term Loan Intercreditor Agreement. In the event of any
conflict between the terms of the ABL/Term Loan Intercreditor Agreement, the
terms of the ABL/Term Loan Intercreditor Agreement shall govern.

SECTION 5.17. Delivery of Collateral. In accordance with the terms of the
ABL/Term Loan Intercreditor Agreement, all ABL First Lien Collateral delivered
to the ABL Agent shall be held by the ABL Agent as gratuitous bailee for the
Secured Parties solely for the purpose of perfecting the security interest
granted under this Agreement. Notwithstanding anything herein to the contrary,
prior to the Discharge of Senior Secured Debt Obligations with respect to ABL
First Lien Collateral, to the extent any Grantor is required hereunder to
deliver ABL First Lien Collateral to the Term Collateral Agent and is unable to
do so as a result of having previously delivered such ABL First Lien Collateral
to the ABL Agent in accordance with the terms of the ABL Security Documents,
such Grantor’s obligations hereunder with respect to such delivery shall be
deemed satisfied by the delivery to the ABL Agent, acting as gratuitous bailee
of the Term Collateral Agent. Terms used in this Section 5.17 and not otherwise
defined herein shall have the meanings given to such terms in the ABL/Term Loan
Intercreditor Agreement.

SECTION 5.18. No Liability. The Term Collateral Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Term Collateral Agent’s Lien thereon,
or any certificate prepared by any Loan Party in connection therewith, nor shall
the Term Collateral Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.

[Remainder of Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INSTALLED BUILDING PRODUCTS, INC. By:  

/s/ Michael T. Miller

  Michael T. Miller  

Executive Vice President and Chief Financial Officer

 

ACCURATE INSULATION LLC

AMERICAN INSULATION & ENERGY SERVICES, LLC

ANY SEASON INSULATION, LLC

APPLE VALLEY INSULATION, A BDI COMPANY, INC.

BAYTHERM INSULATION, LLC

BDI INSULATION OF IDAHO FALLS, INC.

BDI INSULATION OF SALT LAKE, L.L.C.

BER ENERGY SERVICES, LLC

BIG CITY INSULATION, INC.

BIG CITY INSULATION OF IDAHO, INC.

BROKEN DRUM INSULATION VISALIA, INC.

BROKEN DRUM OF BAKERSFIELD, INC.

BUILDING MATERIALS FINANCE, INC.

C.Q. INSULATION, INC.

CORNHUSKER INSULATION, LLC

EASTERN CONTRACTOR SERVICES LIMITED LIABILITY COMPANY

GARAGE DOOR SYSTEMS, LLC

GOLD INSULATION, INC.

G-T-G, LLC

HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED

IBHL A HOLDING COMPANY, INC.

IBHL B HOLDING COMPANY, INC.

IBHL II-A HOLDING COMPANY, INC.

IBHL II-B HOLDING COMPANY, INC.

IBP ASSET, LLC

   

IBP CORPORATION HOLDINGS, INC.

IBP EXTERIORS, INC.

IBP HOLDINGS, LLC

IBP HOLDINGS II, LLC

IBP TEXAS ASSETS I, LLC

IBP TEXAS ASSETS II, LLC

IBP TEXAS ASSETS III, LLC

INSTALLED BUILDING PRODUCTS, LLC

INSTALLED BUILDING PRODUCTS II, LLC

INSTALLED BUILDING PRODUCTS—PORTLAND, LLC

INSTALLED BUILDING SOLUTIONS II, LLC

INSULATION WHOLESALE SUPPLY, LLC

INSULVAIL, LLC

LAKESIDE INSULATION, LLC

LKS TRANSPORTATION, LLC

MARV’S INSULATION, INC.

METRO HOME INSULATION, LLC

MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.

NORTHWEST INSULATION, LLC

OJ INSULATION HOLDINGS, INC.

PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC

PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC

PARKER INSULATION AND BUILDING PRODUCTS, LLC

By:  

/s/ Michael T. Miller

    By:   /s/ Michael T. Miller  

Michael T. Miller

Executive Vice President and Chief Financial Officer

     

Michael T. Miller

Executive Vice President and Chief Financial Officer

[Signature Page to Term Collateral Agreement]



--------------------------------------------------------------------------------

PEG, LLC

RAJAN, LLC

ROCKFORD INSULATION, LLC

SIERRA INSULATION CONTRACTORS II, LLC

SPEC 7 INSULATION CO., LLC

SUPERIOR INSULATION SERVICES, LLC

TCI CONTRACTING, LLC

THERMAL CONTROL INSULATION, LLC

U.S. INSULATION CORP.

WATER-TITE COMPANY, LLC

WILSON INSULATION COMPANY, LLC

ALPINE INSULATION I, LLC

EAST COAST INSULATORS II, LLC

ACCURATE INSULATION OF COLORADO, LLC

ACCURATE INSULATION OF DELAWARE, LLC

ACCURATE INSULATION OF UPPER MARLBORO, LLC

ALL CONSTRUCTION SERVICES, LLC

ALL IN ONE & MOORE BUILDING SYSTEMS, LLC

B-ORGANIZED INSULATION, LLC

BUILDERS INSTALLED PRODUCTS OF MAINE, LLC

BUILDERS INSTALLED PRODUCTS OF NEW HAMPSHIRE, LLC

BUILDERS INSTALLED PRODUCTS OF NEW YORK, LLC

BUILDERS INSTALLED PRODUCTS OF VERMONT, LLC

CLS INSULATION, LLC

ECOLOGIC ENERGY SOLUTIONS, LLC

EDWARDS/MOONEY & MOSES, LLC

FIBERCLASS INSULATION, LLC

FORT WAYNE URETHANE, LLC

IBP ARCTIC EXPRESS, LLC

IBP ASSET II, LLC

TRILOK INDUSTRIES, INC.

  

IBP OF MANSFIELD, LLC

IBP OF OKLAHOMA, LLC

IBP OF SAN ANTONIO, LLC

IBP OF TOLEDO, LLC

INSTALLED BUILDING PRODUCTS OF HOUSTON, LLC

INSULATION NORTHWEST, LLC

KEY INSULATION OF AUSTIN, LLC

KEY INSULATION OF SAN ANTONIO, LLC

LAYMAN BROTHERS INSULATION, LLC

LOVEDAY INSULATION, LLC

M&D INSULATION, LLC

MAP INSTALLED BUILDING PRODUCTS OF SAGAMORE, LLC

MAP INSTALLED BUILDING PRODUCTS OF SEEKONK, LLC

MIG BUILDING SYSTEMS, LLC

MIG BUILDING SYSTEMS OF EAST SYRACUSE, LLC

MOMPER INSULATION OF CROWN POINT, LLC

MOMPER INSULATION OF ELKHART, LLC

MOMPER INSULATION OF FORT WAYNE, LLC

SOUTHERN INSULATORS, LLC

SUPERIOR INSULATION, LLC

TCI CONTRACTING OF CHARLESTON, LLC

TCI CONTRACTING OF HILTON HEAD, LLC

TCI CONTRACTING OF KENTUCKY, LLC

TCI CONTRACTING OF MEMPHIS, LLC

TCI CONTRACTING OF NASHVILLE, LLC

TCI CONTRACTING OF THE GULF, LLC

TIDEWATER INSULATORS, LLC

TOWN BUILDING SYSTEMS, LLC

ALPHA INSULATION & WATERPROOFING COMPANY

ALPHA INSULATION & WATERPROOFING, INC.

EMPER HOLDINGS, LLC

HORIZON ELECTRIC SERVICES, LLC

By:  

/s/ Michael T. Miller

    By:   /s/ Michael T. Miller  

Michael T. Miller

Executive Vice President and Chief Financial Officer

     

Michael T. Miller

Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

GOLD STAR INSULATION, L.P.

 

By: Gold Insulation, Inc., its general partner

  

OJ INSULATION, L.P.

 

By: OJ Insulation Holdings, Inc., its general partner

By:  

/s/ Michael T. Miller

    By:   /s/ Michael T. Miller  

Michael T. Miller

Executive Vice President and Chief Financial Officer

     

Michael T. Miller

Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
as Term Collateral Agent

By:  

/s/ Ann Hurley

  Name: Ann Hurley   Title: Manager, Agency

[Signature Page to Term Collateral Agreement]



--------------------------------------------------------------------------------

Schedule I to the

Collateral Agreement

GRANTORS

 

1    Accurate Insulation LLC 2    Accurate Insulation of Colorado, LLC 3   
Accurate Insulation of Delaware, LLC 4    Accurate Insulation of Upper Marlboro,
LLC 5    All Construction Services, LLC 6    All in One & Moore Building
Systems, LLC 7    Alpha Insulation & Water Proofing Company 8    Alpha
Insulation & Water Proofing, Inc. 9    Alpine Insulation I, LLC 10    American
Insulation & Energy Services, LLC 11    Any Season Insulation, LLC 12    Apple
Valley Insulation, a BDI Company, Inc. 13    B-Organized Insulation, LLC 14   
Baytherm Insulation, LLC 15    BDI Insulation of Idaho Falls, Inc. 16    BDI
Insulation of Salt Lake, L.L.C. 17    BER Energy Services, LLC 18    Big City
Insulation, Inc. 19    Big City Insulation of Idaho, Inc. 20    Broken Drum of
Bakersfield, Inc. 21    Broken Drum Insulation Visalia, Inc. 22    Builders
Installed Products of Maine, LLC 23    Builders Installed Products of New
Hampshire, LLC 24    Builders Installed Products of New York, LLC 25    Builders
Installed Products of Vermont, LLC 26    Building Materials Finance, Inc. 27   
CLS Insulation, LLC 28    Cornhusker Insulation, LLC 29    C.Q. Insulation, Inc.
30    East Coast Insulators II, LLC 31    Eastern Contractor Services Limited
Liability Company



--------------------------------------------------------------------------------

32    Ecologic Energy Solutions, LLC 33    Edwards/Mooney & Moses, LLC 34   
EMPER Holdings, LLC 35    FiberClass Insulation, LLC 36    Fort Wayne Urethane,
LLC 37    Garage Door Systems, LLC 38    Gold Insulation, Inc. 39    Gold Star
Insulation, L.P. 40    G-T-G, LLC 41    Hinkle Insulation & Drywall Company,
Incorporated 42    Horizon Electric Services, LLC 43    IBHL A Holding Company,
Inc. 44    IBHL B Holding Company, Inc. 45    IBHL II-A Holding Company, Inc. 46
   IBHL II-B Holding Company, Inc. 47    IBP Arctic Express, LLC 48    IBP
Asset, LLC 49    IBP Asset II, LLC 50    IBP Corporation Holdings, Inc. 51   
IBP Exteriors, Inc. 52    IBP Holdings, LLC 53    IBP Holdings II, LLC 54    IBP
of Mansfield, LLC 55    IBP of Oklahoma, LLC 56    IBP of San Antonio, LLC 57   
IBP of Toledo, LLC 58    IBP Texas Assets I, LLC 59    IBP Texas Assets II, LLC
60    IBP Texas Assets III, LLC 61    Installed Building Products, Inc. 62   
Installed Building Products, LLC 63    Installed Building Products II, LLC 64   
Installed Building Products of Houston, LLC 65    Installed Building Products –
Portland, LLC 66    Installed Building Solutions II, LLC 67    Insulation
Northwest, LLC



--------------------------------------------------------------------------------

68    Insulation Wholesale Supply, LLC 69    InsulVail, LLC 70    Key Insulation
of Austin, LLC 71    Key Insulation of San Antonio, LLC 72    Lakeside
Insulation, LLC 73    Layman Brothers Insulation, LLC 74    LKS Transportation,
LLC 75    Loveday Insulation, LLC 76    M&D Insulation, LLC 77    MAP Installed
Building Products of Sagamore, LLC 78    MAP Installed Building Products of
Seekonk, LLC 79    Marv’s Insulation, Inc. 80    Metro Home Insulation, LLC 81
   Mid South Construction and Building Products, Inc. 82    MIG Building
Systems, LLC 83    MIG Building Systems of East Syracuse, LLC 84    Momper
Insulation of Crown Point, LLC 85    Momper Insulation of Elkhart, LLC 86   
Momper Insulation of Fort Wayne, LLC 87    Northwest Insulation, LLC 88    OJ
Insulation Holdings, Inc. 89    OJ Insulation, L.P. 90    Pacific Partners
Insulation North, a BDI Company, LLC 91    Pacific Partners Insulation South, a
BDI Company, LLC 92    Parker Insulation and Building Products, LLC 93    PEG,
LLC 94    RaJan, LLC 95    Rockford Insulation, LLC 96    Sierra Insulation
Contractors II, LLC 97    Southern Insulators, LLC 98    Spec 7 Insulation Co.,
LLC 99    Superior Insulation, LLC 100    Superior Insulation Services, LLC 101
   TCI Contracting, LLC 102    TCI Contracting of Charleston, LLC 103    TCI
Contracting of Hilton Head, LLC



--------------------------------------------------------------------------------

104    TCI Contracting of Kentucky, LLC 105    TCI Contracting of Memphis, LLC
106    TCI Contracting of Nashville, LLC 107    TCI Contracting of the Gulf, LLC
108    Thermal Control Insulation, LLC 109    Tidewater Insulators, LLC 110   
Town Building Systems, LLC 111    Trilok Industries, Inc. 112    U.S. Insulation
Corp. 113    Water-Tite Company, LLC 114    Wilson Insulation Company, LLC



--------------------------------------------------------------------------------

Schedule II to the

Collateral Agreement

PLEDGED EQUITY INTERESTS

 

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

1.

   Accurate Insulation LLC    Installed Building Products, LLC    1    100%  
100%

2.

   Accurate Insulation of Colorado, LLC    IBP Asset, LLC    1    100%   100%

3.

   Accurate Insulation of Delaware, LLC    Accurate Insulation, LLC    1    100%
  100%

4.

   Accurate Insulation of Upper Marlboro, LLC    Accurate Insulation, LLC    1
   100%   100%

5.

   All Construction Services, LLC    Installed Building Products, LLC    1   
100%   100%

6.

   All In One & Moore Building Systems, LLC    Installed Building Products, LLC
   1    100%   100%

7.

   Alpha Insulation & Waterproofing Company    EMPER Holdings, LLC    4    100%
  100%

8.

   Alpha Insulation & Waterproofing, Inc.    Trilok Industries, Inc.    1   
100%   100%

9.

   Alpine Insulation I, LLC    IBP Exteriors, Inc.    1    100%   100%

10.

   American Insulation & Energy Services, LLC    Installed Building Products,
LLC    1    100%   100%

11.

   Any Season Insulation, LLC    Installed Building Products, LLC    1    100%  
100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

12.

   Apple Valley Insulation, a BDI Company, Inc.    IBP Corporation Holdings,
Inc.    4    100%   100%

13.

   Baytherm Insulation, LLC    Installed Building Products, LLC    1    100%  
100%

14.

   BDI Insulation of Idaho Falls, Inc.    IBP Corporation Holdings, Inc.    4   
100%   100%

15.

   BDI Insulation of Salt Lake, L.L.C.    IBP Corporation Holdings, Inc.    1   
100%   100%

16.

   BER Energy Services, LLC    IBP Texas Assets III, LLC    1    100%   100%

17.

   Big City Insulation of Idaho, Inc.    IBP Corporation Holdings, Inc.    32   
100%   100%

18.

   Big City Insulation, Inc.    IBP Corporation Holdings, Inc.    35    100%  
100%

19.

   B-Organized Insulation, LLC    IBP Asset, LLC    1    100%   100%

20.

   Broken Drum Insulation Visalia, Inc.    IBP Corporation Holdings, Inc.    15
   100%   100%

21.

   Broken Drum of Bakersfield, Inc.    IBP Corporation Holdings, Inc.    22   
100%   100%

22.

   Builders Installed Products of Maine, LLC    Installed Building Products, LLC
   1    100%   100%

23.

   Builders Installed Products of New Hampshire, LLC    Installed Building
Products, LLC    1    100%   100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

24.

   Builders Installed Products of New York, LLC    Installed Building Products,
LLC    1    100%   100%

25.

   Builders Installed Products of Vermont, LLC    Installed Building Products,
LLC    1    100%   100%

26.

   Building Materials Finance, Inc.    Installed Building Products, LLC    7   
100%   100%

27.

   C.Q. Insulation, Inc.    IBP Corporation Holdings, Inc.    16    100%   100%

28.

   CLS Insulation, LLC    IBP Texas Assets I, LLC    1    100%   100%

29.

   Cornhusker Insulation, LLC    IBP Exteriors, Inc.    1    100%   100%

30.

   East Coast Insulators II, LLC    IBP Asset, LLC    1    100%   100%

31.

   Eastern Contractor Services Limited Liability Company    Installed Building
Products, LLC    3    100%   100%

32.

   Ecologic Energy Solutions, LLC    Installed Building Products, LLC    1   
100%   100%

33.

   Edwards / Mooney & Moses, LLC    Installed Building Products, LLC    1   
100%   100%

34.

   EMPER Holdings, LLC   

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

   1


2

   50%


50%

  50%


50%

35.

   Fiberclass Insulation, LLC    Installed Building Products, LLC    1    100%  
100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

36.

   Fort Wayne Urethane, LLC    Installed Building Products, LLC    1    100%  
100%

37.

   Garage Door Systems, LLC    Installed Building Products, LLC    1    100%  
100%

38.

   Gold Insulation, Inc.    Installed Building Products, LLC    R-2    100%  
100%

39.

   Gold Star Insulation, L.P.   

Installed Building Products, LLC

Gold Insulation, Inc.

   2


3

   99%


1%

  99%


1%

40.

   G-T-G, LLC    IBP Exteriors, Inc.    1    100%   100%

41.

   Horizon Electric Services, LLC    Installed Building Solutions II, LLC    1
   100%   100%

42.

   Hinkle Insulation & Drywall Company, Incorporated    Installed Building
Products II, LLC    2    100%   100%

43.

   IBHL A Holding Company, Inc.    Installed Building Products, Inc.    1


2

   100%   100%

44.

   IBHL B Holding Company, Inc.    Installed Building Products, Inc.    1


2

   100%   100%

45.

   IBHL II-A Holding Company, Inc.    Installed Building Products, Inc.    1   
100%   100%

46.

   IBHL II-B Holding Company, Inc.    Installed Building Products, Inc.    1   
100%   100%

47.

   IBP Arctic Express, LLC    IBP Texas Assets I, LLC    1    100%   100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

48.

   IBP Asset, LLC    Installed Building Products, LLC    1    100%   100%

49.

   IBP Asset II, LLC    Installed Building Products, LLC    1    100%   100%

50.

  

IBP Corporation

Holdings, Inc.

  

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

   1


2

   50%


50%

  50%


50%

51.

   IBP Exteriors, Inc.    Installed Building Products, LLC    R-41    100%  
100%

52.

   IBP Holdings, LLC   

IBHL A Holding Company, Inc.

IBHL B Holding Company, Inc.

   1 Priority


2 Priority

   50%


50%

  50%


50%

53.

   IBP Holdings II, LLC   

IBHL II-A Holding Company, Inc.

IBHL II-B Holding Company, Inc.

   17 Common


18 Common

   50%


50%

  50%


50%

54.

   IBP of Mansfield, LLC    Installed Building Products, LLC    1    100%   100%

55.

   IBP of Oklahoma, LLC    IBP Texas Assets I, LLC    1    100%   100%

56.

   IBP of San Antonio, LLC    IBP Texas Assets I, LLC    1    100%   100%

57.

   IBP of Toledo, LLC    Installed Building Products, LLC    1    100%   100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

58.

   IBP Texas Assets I, LLC    Installed Building Products, LLC    1    100%  
100%

59.

   IBP Texas Assets II, LLC    Installed Building Products II, LLC    1    100%
  100%

60.

   IBP Texas Assets III, LLC    Installed Building Products II, LLC    1    100%
  100%

61.

   Installed Building Products, LLC    IBP Holdings, LLC    1    100%   100%

62.

   Installed Building Products II, LLC    IBP Holdings II, LLC    2    100%  
100%

63.

   Installed Building Products of Houston, LLC    IBP Texas Assets II, LLC    1
   100%   100%

64.

   Installed Building Products – Portland, LLC    IBP Exteriors, Inc.    1   
100%   100%

65.

   Installed Building Solutions II, LLC    Installed Building Products, LLC    1
   100%   100%

66.

   Insulation Northwest, LLC    Installed Building Products II, LLC    1    100%
  100%

67.

   Insulation Wholesale Supply, LLC    IBP Corporation Holdings, Inc.    5   
100%   100%

68.

   InsulVail, LLC    Installed Building Products, LLC    1    100%   100%

69.

   Key Insulation of Austin, LLC    IBP Texas Assets I, LLC    1    100%   100%

70.

   Key Insulation of San Antonio, LLC    IBP Texas Assets I, LLC    1    100%  
100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

71.

   Lakeside Insulation, LLC    Installed Building Products, LLC    1    100%  
100%

72.

   Layman Brothers Insulation, LLC    Installed Building Products II, LLC    1
   100%   100%

73.

   LKS Transportation, LLC    Installed Building Products, LLC    1    100%  
100%

74.

   Loveday Insulation, LLC    Installed Building Products II, LLC    1    100%  
100%

75.

   M&D Insulation, LLC    Installed Building Products, LLC    1    100%   100%

76.

   MAP Installed Building Products of Sagamore, LLC    Installed Building
Products, LLC    1    100%   100%

77.

   MAP Installed Building Products of Seekonk, LLC    Installed Building
Products, LLC    1    100%   100%

78.

   Marv’s Insulation, Inc.    Installed Building Products, LLC    1005    100%  
100%

79.

   Metro Home Insulation, LLC    Installed Building Products, LLC    1    100%  
100%

80.

   Mid South Construction and Building Products, Inc.    TCI Contracting, LLC   
6


8

   100%   100%

81.

   MIG Building Systems, LLC    Installed Building Products, LLC    1    100%  
100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

82.

   MIG Building Systems of East Syracuse, LLC    Installed Building Products,
LLC    1    100%   100%

83.

   Momper Insulation of Crown Point, LLC    Installed Building Products, LLC   
1    100%   100%

84.

   Momper Insulation of Elkhart, LLC    Installed Building Products, LLC    1   
100%   100%

85.

   Momper Insulation of Fort Wayne, LLC    Installed Building Products, LLC    1
   100%   100%

86.

   Northwest Insulation, LLC    Installed Building Products, LLC    1    100%  
100%

87.

   OJ Insulation Holdings, Inc.    Installed Building Products, LLC    R-1   
100%   100%

88.

   OJ Insulation, L.P.   

OJ Insulation Holdings, Inc.

Installed Building Products, LLC

   1


2

   1%


99%

  1%


99%

89.

   Pacific Partners Insulation North, a BDI Company, LLC    IBP Corporation
Holdings, Inc.    1    100%   100%

90.

   Pacific Partners Insulation South, a BDI Company, LLC    IBP Corporation
Holdings, Inc.    1    100%   100%

91.

   Parker Insulation and Building Products, LLC    IBP Texas Assets III, LLC   
1    100%   100%

92.

   PEG, LLC    IBP Texas Assets III, LLC    1    100%   100%

93.

   RaJan, LLC    IBP Exteriors, Inc.    1    100%   100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

94.

   Rockford Insulation, LLC    Installed Building Products, LLC    1    100%  
100%

95.

   Sierra Insulation Contractors II, LLC    Installed Building Products, LLC   
1    100%   100%

96.

   Southern Insulators, LLC    IBP Texas Assets I, LLC    1    100%   100%

97.

   Spec 7 Insulation Co., LLC    IBP Exteriors, Inc.    1    100%   100%

98.

   Superior Insulation Services, LLC    Installed Building Products, LLC    1   
100%   100%

99.

   Superior Insulation, LLC    IBP Asset, LLC    1    100%   100%

100.

   TCI Contracting of Charleston, LLC    TCI Contracting, LLC    1    100%  
100%

101.

   TCI Contracting of Hilton Head, LLC    TCI Contracting, LLC    1    100%  
100%

102.

   TCI Contracting of Kentucky, LLC    TCI Contracting, LLC    1    100%   100%

103.

   TCI Contracting of Memphis, LLC    TCI Contracting, LLC    1    100%   100%

104.

   TCI Contracting of Nashville, LLC    TCI Contracting, LLC    1    100%   100%

105.

   TCI Contracting of the Gulf, LLC    TCI Contracting, LLC    1    100%   100%

106.

   TCI Contracting, LLC    Installed Building Products, LLC    1    100%   100%

107.

   Thermal Control Insulation, LLC    TCI Contracting, LLC    1    100%   100%



--------------------------------------------------------------------------------

    

Issuer

  

Record Owner

   Certificate
No.    Percentage
of Equity
Interest
Owned   Percent
Pledged

108.

   Tidewater Insulators, LLC    Installed Building Products II, LLC    1    100%
  100%

109.

   Town Building Systems, LLC    Installed Building Products, LLC    1    100%  
100%

110.

   Trilok Industries, Inc.    EMPER Holdings, LLC    7    100%   100%

111.

   U.S. Insulation Corp.    Installed Building Products, LLC    21    100%  
100%

112.

   Water-Tite Company, LLC    IBP Exteriors, Inc.    1    100%   100%

113.

   Wilson Insulation Company, LLC    IBP Exteriors, Inc.    1    100%   100%

PLEDGED DEBT SECURITIES

 

1. Intercompany note: Promissory Note dated April 11, 2016 by IBP Exteriors,
Inc. (maker) to Installed Building Products, LLC (payee) for the original
principal amount of $16,800,000, as amended and restated.



--------------------------------------------------------------------------------

Schedule III to the

Collateral Agreement

INTELLECTUAL PROPERTY

Trademarks:

U.S. Federal Trademarks

 

Trademark

  

Country

  

Owner Name

   Application
No.    Registration
Date    Registration
No.

TCI

   United States of America    TCI Contracting, LLC    77/560,525    4/7/2009   
3,602,240

TOTAL COMFORT INSTALLATIONS

   United States of America    TCI Contracting, LLC    77/560,570    4/7/2009   
3,602,245 TCI TOTAL COMFORT INSTALLATIONS & DESIGN    United States of America
   TCI Contracting, LLC    77/560,550    4/7/2009    3,602,243 BUILDERS ENERGY
RATER & DESIGN    United States of America    BER ENERGY SERVICES, LLC   
85/666,359    2/18/2014    4,483,382

BUILDERS ENERGY RATER

   United States of America    BER ENERGY SERVICES, LLC    85/666,356   
2/18/2014    4,483,381

CE3 & DESIGN

   United States of America    BER ENERGY SERVICES, LLC    85/723,233   
5/7/2013    4,331,706

WHAT’S IN YOUR WALLS?

   United States of America    IBP TEXAS ASSETS I, LLC    86/525,472    9/8/2015
   4,808,295

KEY INSULATION & DESIGN

   United States of America    IBP TEXAS ASSETS I, LLC    85/666,354   
2/26/2013    4,295,442

KEY INSULATION

   United States of America    IBP TEXAS ASSETS I, LLC    85/666,352   
2/12/2013    4,289,046

U.S. State Trademarks

 

Trademark

  

Country

  

Owner Name

   Application
No.    Registration
Date    Registration
No. COMFORT INSULATION    Illinois    Installed Building Products, LLC   
1035533    10/1/2005    1035533 FOREST CITY SEAMLESS GUTTERS    Illinois   
Installed Building Products, LLC    1035533    10/1/2005    1035533 MIDWEST
SEAMLESS GUTTERS    Illinois    Installed Building Products, LLC    1035533   
10/1/2005    1035533 RES-COMM INSULATION    Illinois    Installed Building
Products, LLC    1035533    10/1/2005    1035533 THERMASEAL/LAKESIDE    Illinois
   Lakeside Insulation, LLC    0133116-8    4/20/2005    0113116-8 TSLS   
Illinois    Lakeside Insulation, LLC    0133116-8    4/29/2005    0113116-8
BUILDER’S INSTALLED PRODUCTS (INSTALLED BUILDING PRODUCTS)    Maine    Installed
Building Products, LLC    20090208M    4/27/2009    20090208M ALL IN ONE & MOORE
BUILDING SYSTEMS    Massachusetts    Installed Building Products, LLC    71186
   4/27/2009    71,186 MAP INSTALLED BUILDING PRODUCTS    Massachusetts   
Installed Building Products, LLC    71187    4/27/2009    71,187 JONES BROTHERS
INSULATION    New Hampshire    Installed Building Products, LLC    470949   
4/22/2004    470,949 BUILDER’S INSTALLED PRODUCTS (INSTALLED BUILDING PRODUCTS)
   New Hampshire    Installed Building Products, LLC    4794    6/15/2009   
4794 SUPERIOR INSULATION (INSTALLED BUILDING PRODUCTS, LLC)    New Hampshire   
Installed Building Products, LLC    4793    6/15/2009    4793



--------------------------------------------------------------------------------

TOWN BUILDING SYSTEMS (INSTALLED BUILDING PRODUCTS)    New York    Installed
Building Products, LLC    S21052    8/10/2009    S21,052 MIG BUILDING SYSTEM
(INSTALLED BUILDING PRODUCTS)    New York    Installed Building Products, LLC   
S20975    6/22/2009    S20,975 BUILDER’S INSTALLED PRODUCTS (INSTALLED BUILDING
PRODUCTS)    New York    Installed Building Products, LLC    S21051    8/10/2009
   S21,051 ALL CONSTRUCTION MOONEY & MOSES OF OHIO    Ohio    Installed Building
Products, LLC    1510603    1/6/2005    1,510,603 BRIAN INSULATION CO.    Ohio
   Installed Building Products, LLC    1054880    1/15/2004    1,054,860 EDWARDS
INSULATION    Ohio    Installed Building Products, LLC    RN245852    3/3/2003
   245,852 MOONEY & MOSES OF OHIO    Ohio    Installed Building Products, LLC   
RN245850    3/3/2003    245,850 ROYALTY-MOONEY & MOSES OF OHIO    Ohio   
Installed Building Products, LLC    1058654    1/12/2004    1,058,654 ROYALTY
INSULATION CO.    Ohio    Installed Building Products, LLC    1053705   
1/7/2004    1,053,705 SWAN MANUFACTURING    Ohio    Installed Building Products,
LLC    RN245851    11/18/2005    RN2,455,851 CJ INSULATING    Ohio    Installed
Building Products, LLC    1519219    2/4/2005    1,519,219 AMERICAN BUILDING
SYSTEMS    Ohio    Installed Building Products, LLC    1521423    2/11/2005   
1,521,423

Patents

None.

Registered Copyrights

None.



--------------------------------------------------------------------------------

Schedule IV to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Exhibit I to the

Collateral Agreement

TERM LOAN COPYRIGHT SECURITY AGREEMENT, dated as of [_], 20[_] (this
“Agreement”), among [_] (the “Grantor”) and ROYAL BANK OF CANADA, as Term
Collateral Agent (in such capacity, the “Term Collateral Agent”).

Reference is made to (a) the Term Loan Credit Agreement dated as of April [__],
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among INSTALLED BUILDING PRODUCTS, INC., as
Borrower, the other parties from time to time party thereto and ROYAL BANK OF
CANADA, as Administrative Agent and (b) the Term Collateral Agreement dated of
April [__], 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Collateral Agreement”) among the Borrower, the other
Grantors from time to time party thereto, and the Term Collateral Agent. The
Lenders have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The Grantor is an Affiliate of the
Borrower and is willing to execute and deliver this Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Term Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Term Collateral
Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Term Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in, to and under the Copyrights listed on Schedule I
attached hereto (collectively, the “Copyright Collateral”). This Agreement is
not to be construed as an assignment of any copyright or copyright application.

SECTION 3. Term Collateral Agreement and ABL/Term Loan Intercreditor Agreement.
The Grantor hereby acknowledges and affirms that the rights and remedies of the
Term Collateral Agent with respect to the Copyright Collateral are more fully
set forth in the Term Collateral Agreement, the terms and provisions of which
are hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Term
Collateral Agreement, the terms of the Term Collateral Agreement shall govern.
Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Term Collateral Agent for the benefit of the Secured
Parties pursuant to the Collateral Agreement and (ii) the exercise of any right
or remedy by the Term Collateral Agent thereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Collateral, are
subject to the provisions of the ABL/Term Loan Intercreditor Agreement. In the
event of any conflict between the terms of the ABL/Term Loan Intercreditor
Agreement and the terms of this Agreement, the terms of the ABL/Term Loan
Intercreditor Agreement shall govern.



--------------------------------------------------------------------------------

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 4. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[    ], as Grantor By  

 

  Name:   Title: Royal Bank of Canada, as Term Collateral Agent By:  

 

Name: Title:

[Signature Page to Copyright Security Agreement]



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit II to the

Collateral Agreement

TERM LOAN PATENT SECURITY AGREEMENT, dated as of [_], 20[_] (this “Agreement”),
among [_] (the “Grantor”) and ROYAL BANK OF CANADA, as Term Collateral Agent (in
such capacity, the “Term Collateral Agent”).

Reference is made to (a) the Term Loan Credit Agreement dated as of April [__],
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among INSTALLED BUILDING PRODUCTS, INC., as
Borrower, the other parties from time to time party thereto and ROYAL BANK OF
CANADA, as Administrative Agent and (b) the Term Collateral Agreement dated of
April [__], 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Collateral Agreement”) among the Borrower, the other
Grantors from time to time party thereto, and the Term Collateral Agent. The
Lenders have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The Grantor is an Affiliate of the
Borrower and is willing to execute and deliver this Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Term Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Term Collateral
Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Term Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in, to the Patents listed on Schedule I attached
hereto (the “Patent Collateral”). This Agreement is not to be construed as an
assignment of any patent or patent application.

SECTION 3. Collateral Agreement and ABL/Term Loan Intercreditor Agreement. The
Grantor hereby acknowledges and affirms that the rights and remedies of the Term
Collateral Agent with respect to the Patent Collateral are more fully set forth
in the Term Collateral Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Term Collateral
Agreement, the terms of the Term Collateral Agreement shall govern.
Notwithstanding anything herein to the contrary, (i) the Liens and security
interests granted to the Term Collateral Agent for the benefit of the Secured
Parties pursuant to the Collateral Agreement and (ii) the exercise of any right
or remedy by the Term Collateral Agent thereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Collateral, are
subject to the provisions of the ABL/Term Loan Intercreditor Agreement. In the
event of any conflict between the terms of the ABL/Term Loan Intercreditor
Agreement and the terms of this Agreement, the terms of the ABL/Term Loan
Intercreditor Agreement shall govern.



--------------------------------------------------------------------------------

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[    ], as Grantor By  

 

  Name:   Title: Royal Bank of Canada, as Term Collateral Agent By:  

 

Name: Title:

 

[Signature Page to Patent Security Agreement]



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit III to the

Collateral Agreement

TERM LOAN TRADEMARK SECURITY AGREEMENT, dated as of [_], 20[_] (this
“Agreement”), among [_] (the “Grantor”) and ROYAL BANK OF CANADA, as Term
Collateral Agent (in such capacity, the “Term Collateral Agent”).

Reference is made to (a) the Term Loan Credit Agreement dated as of April [__],
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among INSTALLED BUILDING PRODUCTS, INC., as
Borrower, the other parties from time to time party thereto and ROYAL BANK OF
CANADA, as Administrative Agent and (b) the Term Collateral Agreement dated of
April [__], 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Collateral Agreement”) among the Borrower, the other
Grantors from time to time party thereto, and the Term Collateral Agent. The
Lenders have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The Grantor is an Affiliate of the
Borrower and is willing to execute and deliver this Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made. Accordingly, the parties hereto agree as follows:

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Term Collateral Agreement. The
rules of construction specified in Section 1.01(b) of the Term Collateral
Agreement also apply to this Agreement.

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Term Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under the Trademarks
listed on Schedule I attached hereto (the “Trademark Collateral”). This
Agreement is not to be construed as an assignment of any trademark or trademark
application. Notwithstanding anything herein to the contrary, the Trademark
Collateral shall not include, and in no event shall the Security Interest attach
to, any intent-to-use trademark applications filed in the United States Patent
and Trademark Office, pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
Section 1051, prior to the accepted filing of a “Statement of Use” and issuance
of a “Certificate of Registration” pursuant to Section 1(d) of the Lanham Act or
an accepted filing of an “Amendment to Allege Use” whereby such intent-to-use
trademark application is converted to a “use in commerce” application pursuant
to Section 1(c) of the Lanham Act.

SECTION 3. Collateral Agreement and ABL/Term Loan Intercreditor Agreement. The
Grantor hereby acknowledges and affirms that the rights and remedies of the Term
Collateral Agent with respect to the Copyright Collateral are more fully set
forth in the Term Collateral Agreement, the terms and provisions of which are
hereby incorporated herein by reference as if fully set forth herein. In the
event of any conflict between the terms of this Agreement and the Term
Collateral Agreement, the terms of the Term Collateral Agreement shall govern.
Notwithstanding anything herein to the contrary, (i) the Liens and security
interests



--------------------------------------------------------------------------------

granted to the Term Collateral Agent for the benefit of the Secured Parties
pursuant to the Collateral Agreement and (ii) the exercise of any right or
remedy by the Term Collateral Agent thereunder or the application of proceeds
(including insurance proceeds and condemnation proceeds) of any Collateral, are
subject to the provisions of the ABL/Term Loan Intercreditor Agreement. In the
event of any conflict between the terms of the ABL/Term Loan Intercreditor
Agreement and the terms of this Agreement, the terms of the ABL/Term Loan
Intercreditor Agreement shall govern.

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

SECTION 5. Governing Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.

[Remainder of Page Intentionally Left Blank]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

[    ], as Grantor By:  

 

  Name:   Title: Royal Bank of Canada, as Term Collateral Agent By:  

 

Name: Title:

 

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

Schedule I

 

[Signature Page to Trademark Security Agreement]



--------------------------------------------------------------------------------

Exhibit IV to the

Collateral Agreement

FORM OF COLLATERAL AGREEMENT SUPPLEMENT

[Date of Collateral Agreement Supplement]

Royal Bank of Canada

4th Floor, 20 King Street West,

Toronto, Ontario M5H 1C4

Att: Manager, Agency Services Group

Facsimile: 416-842-4023

Ladies and Gentlemen:

Reference is made to the Term Loan Credit Agreement dated as of April [13], 2017
(as amended, restated, supplemented or otherwise modified from time to time, and
in effect on the date hereof, the “Credit Agreement”), among Installed Building
Products, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto and Royal Bank of Canada, as Administrative Agent (in such
capacity, the “Administrative Agent”) and Collateral Agent (together with any
successor collateral agent, the “Collateral Agent”, and together with the
Administrative Agent, the “Agents”) for the Secured Parties (as defined
therein), and (ii) the Term Collateral Agreement dated as of April [13], 2017
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Collateral Agreement”) made by the Grantors from time to time
party thereto in favor of the Collateral Agent for the Secured Parties. Terms
defined in the Credit Agreement or the Collateral Agreement and not otherwise
defined herein are used herein as defined in the Credit Agreement or the
Collateral Agreement, as applicable.

1. Grant of Security. The undersigned hereby grants to the Collateral Agent, for
the ratable benefit of the Secured Parties, a security interest in all of its
right, title and interest in and to the following, in each case whether now
owned or hereafter acquired by the undersigned, wherever located and whether now
or hereafter existing or arising (collectively, the undersigned’s “Collateral”):
all Equipment, Inventory, Receivables, Related Contracts, Securities Collateral
(including, without limitation, the Pledged Equity and Pledged Debt set forth on
Schedule I hereto), Accounts (including, without limitation, the deposit
accounts set forth on Schedule II hereto), Intellectual Property (including as
set forth on Schedule III), Commercial Tort Claims listed on Schedule IV hereto,
letters of credit (including, without limitation, letters of credit set forth on
Schedule V hereto), general intangibles, investment property, all fixtures, all
documents, all accounts, all books and records (including, without limitation,
customer lists, credit files, printouts and other computer output materials and
records) of the undersigned pertaining to any of the undersigned’s Collateral,
and all proceeds of, collateral for, income, royalties, products and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the undersigned’s Collateral (including,
without limitation, proceeds, collateral and supporting obligations that
constitute property of the types described in this Section 1) and, to the extent
not otherwise included, all (A) payments under insurance (whether or not the
Collateral Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral, (B) claims and (C) cash and Cash Equivalents;
provided that the foregoing shall not include any Excluded Property.

2. Security for Obligations. The grant of a security interest in, the Collateral
by the undersigned under this Collateral Agreement Supplement and the Collateral
Agreement secures the



--------------------------------------------------------------------------------

payment of all Secured Obligations of the undersigned now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise. Without limiting the generality of the foregoing, this
Collateral Agreement Supplement and the Collateral Agreement secures the payment
of all amounts that constitute part of the Secured Obligations and that would be
owed by the undersigned to any Secured Party under the Loan Documents but for
the fact that such Secured Obligations are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving a
Loan Party.

3. Representations and Warranties. (a) The undersigned’s exact legal name (as
defined in Section 9-503(a) of the UCC), type of organization, jurisdiction of
organization, organizational identification number and the tax identification
number (if any) are correctly set forth in Schedule VI hereto. The undersigned
is located (within the meaning of Section 9-307 of the UCC) and has its chief
executive office (or principal place of business, if different) in the state or
jurisdiction set forth in Schedule VI hereto. The undersigned has no trade names
other than as listed on Schedule VI hereto. Within the five years preceding the
date hereof, the undersigned has not changed its name, location, chief executive
office (or principal place of business, if different), type of organization,
jurisdiction of organization or organizational identification number from those
set forth in Schedule VI hereto except as set forth on Schedule VI hereto.

The undersigned hereby makes each other representation and warranty set forth in
Sections 2.03 and 3.02 of the Collateral Agreement with respect to itself and
the Collateral granted by it.

4. Obligations Under the Collateral Agreement. The undersigned hereby agrees, as
of the date first above written, to be bound as a Grantor by all of the terms
and provisions of the Collateral Agreement to the same extent as each of the
other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Collateral Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Collateral Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

5. Governing Law. This Collateral Agreement Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to the conflicts of law provisions of such State.

6. Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or electronic mail shall be effective as delivery of an original
executed counterpart of this Agreement.

 

-4-



--------------------------------------------------------------------------------

Very truly yours,

[NAME OF ADDITIONAL GRANTOR]

By  

 

  Title:     Address for notices:    

 

   

 

   

 

 

 

-5-